Citation Nr: 1448346	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-39 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral ankle disability.  

3.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1970 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran currently resides in the jurisdiction of the RO in New Orleans, Louisiana, and it is from here that the appeal originates.   

The Veteran appeared at a Videoconference hearing in September 2014.  A transcript is associated with the claims file.


FINDING OF FACT

During his September 2014 Videoconference hearing, the Veteran indicated that he wished to withdraw his appeal to the Board with respect to the issues of entitlement to service connection for bilateral knee, ankle, and foot disabilities; no issues remain in appellate status.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for a bilateral knee disability is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The issue of entitlement to service connection for a bilateral ankle disability is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The issue of entitlement to service connection for a bilateral foot disability is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria and Analysis-Withdrawn Claims

The Veteran in this case had, when forwarding his claim, contended that he experienced various lower extremity disabilities that had causal origins in service.  The RO denied the claims on the basis that the Veteran did not currently experience bilateral knee, foot, and ankle disabilities.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran had a Videoconference hearing with the undersigned in September 2014.  After questioning regarding the current status of the lower extremities, the Veteran explained that while he did have injuries to his knees, feet, and ankles in service, he currently does not experience any knee, ankle, or foot disabilities.  The Veteran stated that he was encouraged to pursue claims for the past disablement based on the advice of a Veterans Service Organization (VSO) not currently representing him, and he stated that he was unaware of the requirement that a current disability be present.  

The undersigned asked the Veteran if, as he admitted to not having the claimed disabilities, he wished to withdraw his claims.  The Veteran replied in the affirmative that he no longer wished to pursue appeals for entitlement to service connection for bilateral knee, bilateral ankle, and bilateral foot disabilities.  The hearing transcript is associated with the claims file and has been reduced to writing.  Given this, there are no justiciable issues in appellate status, and the claims will be dismissed.  


ORDER

Entitlement to service connection for a bilateral knee disability is dismissed.  

Entitlement to service connection for a bilateral ankle disability is dismissed.  

Entitlement to service connection for a bilateral foot disability is dismissed.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


